Citation Nr: 0727053	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  99-13 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include depression, anxiety, and 
posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
positive human immunodeficiency virus (HIV) diagnosis.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983 and had additional duty in the United States 
Army National Guard from February 1983 to August 1988 that 
has been verified to the extent possible. 

A hearing was held at the RO in April 1999.  In November 
2000, the veteran testified before the undersigned at a 
hearing at the Board's central office in Washington, D.C.  In 
January 2001, the Board determined that new and material 
evidence was received to reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The Board then remanded the veteran's reopened claim to the 
RO for further evidentiary development.  

In November 2005, the Board again remanded the issue of 
service connection for a psychiatric disorder.  It was also 
noted that the veteran had filed a timely notice of 
disagreement (NOD) to the issue of whether new and material 
evidence had been received for the claim of service 
connection for HIV and remanded that issue for the issuance 
of a statement of the case (SOC).  A SOC was issued and the 
veteran perfected a timely appeal to the issue of service 
connection for HIV.  The case has been returned for review by 
the Board.  

As noted in a prior Remand, in a September 2005 written 
statement, the veteran's accredited representative raised a 
claim of entitlement to a permanent and total rating for 
pension purposes.  It does not appear that the RO began 
development of this issue.  Again, this matter is, referred 
to the RO for appropriate development and consideration. 

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for HIV was denied in an August 1993 
rating decision.  It was held that HIV was not shown to have 
incurred in service.  The veteran was notified of this 
determination and did not appeal the decision.

2.  The evidence added to the record since the RO's decision 
of August 1993 is cumulative and redundant, and by itself or 
in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1993 rating decision, which denied service 
connection for HIV, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2001).

2.  Evidence received to reopen the claim for service 
connection for HIV is not new and material, thus, the 
requirements to reopen the veteran's claim of entitlement to 
service connection have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in July 2001, December 2005, and June 
2006.  The December 2005 letter complied with the dictates of 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which established 
new requirements regarding the Veterans Claims Assistance Act 
of 2000 (VCAA) notice and claims that had been previously 
denied.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in the letter issued in 
June 2006.    

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, and in view of the holding below, the 
Board finds that development of the record is sufficiently 
complete to permit a fair and just resolution of the appeal 
on this issue, and there has been no prejudicial failure of 
notice or assistance to the appellant.  

Reopening of a claim for service connection for HIV

Service connection for HIV was denied in an August 1993 
rating decision.  It was held that the evidence did not show 
that the HIV was related to any periods of active duty.  The 
veteran was notified of that decision and did not appeal that 
determination.  Thus it became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

It must first be determined whether new and material evidence 
has been received such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105.  The Board notes that the RO, in 
an August 2006 rating action determined that the claim for 
service connection for HIV was reopened.  Regardless of the 
RO's determination that new and material evidence had been 
received, the Board must make its own determination of 
whether new and material evidence has been received.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence of record at the time of the prior denial in August 
1993 includes service medical records, as well as VA 
treatment reports and written statements of the veteran.  
Records from Walter Reed Hospital show that in January 1987, 
the veteran tested positive for HIV.  The etiology was not 
shown.  In an August 1993 rating action the RO denied service 
connection for HIV as it was not shown to have incurred 
during military service.  

The Board notes that the standard for new and material 
evidence was amended.  See 38 C.F.R. § 3.156(a).  However, 
that amendment applies only to claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 
2001).  Since this claim was received before that date, the 
law in effect when the claim was filed is applicable.  That 
is the standard discussed below.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Pertinent evidence associated with the claims file since the 
RO's August 1993 decision includes duplicate service medical 
records, the veteran's written statements and testimony, as 
well as reports of VA and private treatment records.  

The veteran's written statements and testimony regarding his 
HIV are sparse, for the most part.  He doesn't add anything 
to his earlier statements.  They are in essence cumulative 
and redundant.  The veteran continues to suggest that he has 
HIV that had its onset during military service.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The additional medical records were not part of the record at 
the time of the August 1993 decision.  However, for the most 
part these records are unrelated to his claim.  While these 
records show current diagnoses of HIV, these records do not 
contain any medical opinion of a nexus between HIV and his 
military service or any active reserve duty.  The evidence 
consists primarily of records of treatment many years after 
service that does not indicate in any way that HIV is subject 
to service connection.  Such evidence is not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).

As new and material evidence has not been received, the 
application to reopen the claim for service connection for 
HIV is denied.


ORDER

New and material evidence not having been received to reopen 
a claim for service connection for HIV, the appeal is denied.  


REMAND

The veteran has perfected an appeal to the claim of service 
connection for a psychiatric disorder.  In the veteran's most 
recent claim for benefits in 1997, he only referred to the 
issues involving his diagnoses of depression and anxiety.  
The appeal has developed on those issues.

In the September 2005 informal hearing the veteran's 
representative referred to PTSD.  The RO considered this a 
new claim and in a May 2007 rating action, reopened and 
denied the claim for service connection for PTSD.  There has 
essentially been disagreement with that action.  The Board 
finds that the claim of service connection for PTSD is 
intertwined with the issue of service connection for a 
psychiatric disorder.  He contends that the PTSD is related 
to personal assault during service.

A supplemental statement of the case (SSOC) concerning the 
issue of service connection for a psychiatric disability was 
issued in March 2006.  Since then, the RO received additional 
service personnel records as well as statements concerning 
his PTSD claim.  In order to avoid piecemeal litigation, a 
SSOC should have been issued listing all evidence regarding a 
psychiatric disorder to include the evidence that pertained 
to his PTSD claim that was received subsequent to the March 
2006 SSOC.  As such the Board finds that the RO should 
readjudicate the claim to include the evidence received 
concerning the claim for PTSD.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the claim of 
service connection for a psychiatric 
disorder, with consideration of the 
additional evidence submitted regarding 
PTSD.  If additional development is deemed 
indicated after review of the new 
evidence, such development should be 
accomplished.  This may include obtaining 
records of psychiatric treatment or an 
examination with an opinion, as indicated.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
SSOC, which should include a discussion of 
the evidence that pertains to PTSD.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


